EXHIBIT 99.1 Phone: 301 460 - 5818 Fax: 301 560 – 6665 13520 Oriental StRockville, Md 20853 info@textechnologies.com January 5th, 2007 Taylor Hutchinson Officentral La Sabana Edificio #6 Piso #7 San Jose, Costa Rica Re: Midas Entertainment, Inc Gentlemen, As you may know, Textechnologies has engaged new accountants and auditors since our acquisition of the old Midas. As such, we have made pubic representations that there were no disputes or disagreements with your firm on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to your satisfaction, would have caused you to make reference to the subject matter of the disagreements in your reports.As such, we are hereby requesting that Taylor Hutchinson furnish us with a letter addressed to the Securities and Exchange Commission stating whether or not it agrees with the statements made in this letter. Should you have any questions at all, please do contact me at any time. Sincerely yours, David E. Price, Counsel to Textechnologies, Inc. cc: Peter Maddocks, CEO Textechnologies, Inc. US Securities & Exchange Commission.
